73 F.3d 362NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
HAMILTON COUNTY BOARD OF EDUCATION, Plaintiff-Appellant,v.ASBESTOSPRAY CORPORATION, et al. Defendants-Appellees.
No. 90-6374.
United States Court of Appeals, Sixth Circuit.
Dec. 18, 1995.

Before:  BROWN, KENNEDY and SILER, Circuit Judges.
PER CURIAM.


1
The issues in this case were certified to the Tennessee Supreme Court.  In its decision, Hamilton County Bd. of Educ. v. Asbestospray Corp., No. 01SO1-9502-FD-00024, 1995 WL 617432 (October 23, 1995), that court held that the nullum tempus doctrine applies.  Thus, the Hamilton County Board of Education was not barred from bringing the action in the district court.


2
The parties were given an opportunity to show cause why this matter should not be reversed and remanded to the district court.  The defendant, W.R. Grace, asked that no decision be entered until the Tennessee Supreme Court ruled on its petition for a rehearing.  The subsequent opinion did not affect the substantive decision previously entered by the Tennessee Supreme Court.  Therefore, this matter is reversed and remanded to the district court for further proceedings consistent with the decision by the Tennessee Supreme Court.